Citation Nr: 1456122	
Decision Date: 12/22/14    Archive Date: 01/02/15

DOCKET NO.  12-29 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for left ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to November 1977. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In June 2014, a videoconference hearing was held before the undersigned Veterans Law Judge.  The hearing transcript is of record.  

The reopened claim of service connection for left ear hearing loss is being REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A January 1978 rating decision denied service connection for left ear hearing loss; the decision was not appealed and is now final.

2.  Evidence received since January 1978 relates to an unestablished fact necessary to substantiate the claim of service connection for left ear hearing loss.


CONCLUSION OF LAW

The criteria to reopen the claim of service connection for left ear hearing loss are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Claim to Reopen

Service connection for left ear hearing loss was denied by rating decision dated in January 1978, at least in part on the grounds that the Veteran did not have a hearing loss in the left ear by VA standards.  There was no appeal filed, and that decision became final.  

The Veteran filed the current claim in August 2011, which may be considered on the merits only if new and material evidence has been received since the final denial in January 1978.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156.

New and material evidence means evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant of evidence of record at the time of the last prior final denial, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

VA audiology testing in February 2011 and December 2011 shows left ear hearing loss by VA standards.  This evidence is new and material within the meaning of 38 C.F.R. § 3.156(a).  It was not previously of record, and it relates to an unestablished fact necessary to substantiate the claim; specifically, it demonstrates that the Veteran has a current disability of left ear hearing loss by VA standards.  Reopening the claim is warranted.  


ORDER

New and material evidence having been received, the claim to reopen service connection for left ear hearing loss is granted.  


REMAND

VA audiometric testing in December 2011 showed left ear hearing loss by VA standards.  The VA examiner stated that the Veteran's left ear hearing loss was less than likely to be due to noise exposure in the military because his left ear hearing was normal at separation from service and there was not a permanent significant shift in hearing acuity in the left ear during his time in service.  

The December 2011 VA examiner's opinion is based, at least in part, on the "normal" inservice audiogram findings.  The Veteran was an aircraft mechanic in service and noise exposure was consistent with his duties.  Audiometry evaluations during service in November 1973 (pre-enlistment), June 1975, August 1976, November 1976, April 1977, July 1977, and October 1977 show elevated thresholds in the left ear, but not hearing loss by VA standards.  

The Board notes that service connected has been granted for right ear hearing loss and tinnitus.  The requirement for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Under the circumstances, another VA medical opinion is necessary in order to render a fully informed decision.  38 U.S.C.A. § 5103A (d).  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA audiological examination by a VA examiner, who has not previously examined the Veteran, to determine: 

Whether it is at least as likely as not (probability of 50 percent) that current left ear hearing loss is related to noise exposure in service consistent with his duties as an aircraft mechanic.  

The examiner is to address the significance, if any, of the findings on VA audiology testing in August 1985 as well as the inservice audiometry findings.  

The VA examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions.  If the VA examiner concludes that the Veteran's left ear hearing loss is not related to service, the examiner must explain, in detail, the reasoning behind this determination.

2.  Then, adjudicate the claim.  If the benefit is denied, issue a Supplemental Statement of the Case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


